Citation Nr: 1425285	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-12 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the hands as secondary to type II diabetes mellitus. 

3.  Entitlement to service connection for diabetic retinopathy as secondary to type II diabetes mellitus. 

4.  Entitlement to service connection for peripheral vascular disease as secondary to type II diabetes mellitus. 

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD), also claimed as depression and anxiety.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits sought.

In March 2014, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for type II diabetes mellitus.  He also seeks service connection on a secondary basis for peripheral neuropathy of the hands, diabetic retinopathy, and peripheral vascular disease, asserting that these conditions were caused by his diabetes mellitus.   

In support of his claims, the Veteran has submitted several articles addressing diabetes mellitus and its associated symptoms, including thirst and skin infections.  The Veteran also submitted articles discussing skin conditions related to diabetes mellitus.  At the Veteran's Board hearing, he testified that he experienced symptoms of excessive thirst, skin problems, and circulation problems in service, and that the notation of "circ" on his separation examination related to circulatory problems.  He reported experiencing these continued symptoms from his discharge in 1971 until his formal diagnosis of type II diabetes mellitus in 1993.

The Veteran's sister submitted a statement in which she reported that the Veteran had excessive thirst when he first returned from service.   

The Veteran's exercise physiologist submitted letters in which he opined that the Veteran's diabetes developed long before it was diagnosed in the 1990's, and probably onset when the Veteran was in his late teens or early twenties.  The exercise physiologist also stated that he had reviewed the Veteran's military record and had found irregularities concerning his circulation and insulin.  He did not provide further specifics as to the irregularities.  He opined that poor circulation was one of the early signs of diabetes.     

The Veteran has not been afforded a VA examination to determine the etiology of his type II diabetes mellitus, peripheral neuropathy of the hands, diabetic retinopathy, and peripheral vascular disease.  Given that the Veteran has been diagnosed with diabetes mellitus and has submitted medical and lay evidence, as described above, essentially asserting that the early symptoms of diabetes began in service, a VA examination is required under VA's duty to assist.  The examiner must address the exercise physiologist's statements, the articles submitted by the Veteran, and the Veteran's and his sister's lay statements regarding his symptomatology during and following service.  If the examiner finds that the Veteran's type II diabetes mellitus is at least as likely as not related to service, then he or she must also provide opinions as to whether it is at least as likely as not that peripheral neuropathy of the hands, vascular retinopathy, and peripheral vascular disease were caused by or aggravated by diabetes mellitus.   

On remand, the Veteran should also be provided an opportunity to submit any outstanding private treatment records, and his VA treatment records should also be updated. 

Additionally, the Board notes that a March 2013 rating decision denied the Veteran's service connection claim for PTSD, also claimed as depression and anxiety.  In December 2013, the RO notified the Veteran that his notice of disagreement as to that rating decision had been received.  As the RO has not yet issued a statement of the case addressing this issue, the claim must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Gather any outstanding VA treatment records and associate them with the Veteran's claims file. 

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to his type II diabetes mellitus, peripheral neuropathy of the hands, diabetic retinopathy, and peripheral vascular disease.  Provide the Veteran with the appropriate authorization for release form(s), if needed.

For any private providers identified by the Veteran, make at least two (2) attempts to obtain the treatment records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records.  

3.  After the above development is completed, schedule the Veteran for a VA examination by an appropriate medical professional.  The claims file must be made available to the examiner for review.

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's type II diabetes mellitus is related to service.  

In forming this opinion, the examiner should address the following:

September 2011 statement by the Veteran's exercise physiologist that the Veteran's diabetes likely onset in his late teens or early twenties. 

September 2011 statement by the Veteran's exercise physiologist that the Veteran's military record contains notations of irregularities concerning his circulation and insulin, and opining that poor circulation can be an early sign of diabetes.

July 2011 statement by the Veteran's sister that the Veteran was excessively thirsty when he returned from service. 

March 2014 testimony by the Veteran stating that he experienced excessive thirst and skin infections in service and after service, and until diabetes was formally diagnosed in 1993. 

Medical articles submitted by the Veteran describing the symptoms of diabetes, including excessive thirst and skin infections. 

Medical articles discussing diabetes-related skin conditions.

Google search results suggesting a link between cold- and flu-like symptoms and diabetes. 
   
If the examiner finds that diabetes mellitus is at least as likely as not related to service, he or she should provide opinions as to whether any of the following three conditions were either caused by or aggravated by diabetes mellitus: 

a) Peripheral neuropathy of the hands 

b) Diabetic retinopathy
 
c) Peripheral vascular disease  

A complete explanation must be provided for all opinions expressed.  

4.  After the above development has been completed, readjudicate the Veteran's claims.  If any of the benefits sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

5.  Furnish the Veteran and his representative a statement of the case addressing the issue of entitlement to service connection for PTSD, also claimed as depression and anxiety, and notify him of the need to timely file a substantive appeal to perfect his appeal on this issue. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



